El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Cecilio Cedrés transportaba el 27 de agosto de 1929 en un vehículo de motor varios jarros de leche de distintas vaquerías. Al detenerse junto a un puesto de leche los ins-pectores de sanidad le tomaron muestras de la leche que en varios jarros conducía de las vaquerías. Entre ellas tomaron de un jarro cerrado y precintado, cuyo precinto tuvieron que romper, que tenía una tarjeta que decía: “Leche pura de vaca — 13 litros — Agosto 27,1929. Ignacio Rivera, Carolina.” Esa leche resultó que estaba adulterada con agria.
Ignacio Rivera y Cecilio Cedrés fueron acusados de ofre-cer y tener en venta y transportar como buena, con el fin de dedicarla al consumo humano, leche de vaca adulterada con agua. Celebrado el juicio fueron condenados ambos a pagar una multa. Contra esa sentencia apeló Cecilio Cedrés.
La Ley No. 77 de 1925 castiga a toda persona que adulterare o diluyere leche y a la que la vendiere, ofreciere o tuviere en venta, o que la transportare o almacenare con el fin de dedicarla al consumo humano: En este caso no se ha probado que Cedrés ofrecía o tenía en venta la leche que resultó adulterada sino solamente que la transportaba, pero de la prueba resulta que él era un mero porteador de la leche que le entregaban otras personas para su conducción a determinado sitio. No transportaba, la leche de las dis-tintas vaquerías para dedicarla al consumo humano sino para entregarla a la persona a quien iba dirigida, la que podía hacer con ella el uso que mejor le pareciere, por lo que no podemos declarar que es culpable de transportar leche adul-terada para dedicarla al consumo humano y es, por tanto, procedente su absolución por el delito por el cual ha sido condenado. En el caso de El Pueblo v. Velázquez, 35 D.P.R. 599, también fué acusado y condenado Cecilio Cedrés y en apelación lo absolvimos por ser un mero conductor sin *114nada en aquella acusación que lo hiciera partícipe en el delito denunciado de tener y ofrecer en venta leche adulte-rada.

La sentencia apelada por Cecilio Cedrés en este caso debe ser revocada y absuelto el apelante.